DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at Line 1 recites the limitation “wherein the at least one wall” which renders the claim indefinite as Claim 6 (from which Claim 7 depends) previously recites “a wall” and not “at least one wall” and thus it is unclear if the wall of Claim 6 is being recited or a different wall altogether. For purposes of examination, the limitation is being interpreted as the same wall of claim 6, i.e. “wherein the wall…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are as follows: “alignment feature” (Claim 12).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-7 & 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graser (US Patent No. 5,843,085).
Regarding Claim 2, Graser discloses an osteotomy guide (guide body 75, Figs. 2A-2B, Col. 6, Lines 30-56) comprising: a body (elongated central portion of 75) having a proximal end (end of central portion near 50) and a distal end (end of central portion near 60); a first guide surface (inner surface of 80, See examiner annotated Fig. 2A below) operable to guide a cutter to make a first cut; a second guide surface (inner surface of 30, See examiner annotated Fig. 2A below) operable to guide a cutter to make a second cut, the second guide surface disposed at a guide angle (See examiner annotated Fig. 2A below) relative to the first guide surface; a proximal fixation hole (50) proximal to the guide surfaces and aligned along an axis of the osteotomy guide (See examiner annotated Fig. 2A below); and at least one distal fixation hole (60) distal to the guide surfaces (60 is distal to a portion of the guide surfaces as seen in Fig. 2A), the at least one distal fixation hole (60) aligned with the at least one proximal fixation hole along the axis of the osteotomy guide (See examiner annotated Fig. 2A below).

    PNG
    media_image1.png
    519
    668
    media_image1.png
    Greyscale

Regarding Claim 3, Graser discloses wherein the first guide surface defines a plane (vertical plane running through slot 80 along the inner surface of 80 as seen in the examiner annotated Fig. 2A below) perpendicular to the axis of the osteotomy guide (the horizontal axis is perpendicular to the vertical plane, Fig. 2A).
Regarding Claim 4, Graser discloses wherein the guide angle is at least 5 degrees (See examiner annotated Fig. 2A above).
Regarding Claim 5, Graser discloses wherein the guide angle is at least 10 degrees (See examiner annotated Fig. 2A above).
Regarding Claim 6, Graser discloses a wall (See examiner annotated Fig. 2A above) extending perpendicularly from a first side of the body between the proximal end and the distal end (the wall extends horizontally from the vertical side wall defining the first side of the body).
Regarding Claim 7 as best understood, Graser discloses wherein the wall extends from the first side of the body at a location proximate the second guide surface (See examiner annotated Fig. 2A above).
Regarding Claim 9, Graser discloses a third guide surface operable to guide a cutter to make a third cut (See examiner annotated Fig. 2A above).
Regarding Claim 10, Graser discloses wherein the third guide surface is parallel to the first guide surface (See examiner annotated Fig. 2A above).
Regarding Claim 11, Graser discloses wherein the third guide surface is configured to guide the cutter such that the third cut is coplanar with the first cut (The third and first guide surfaces are parallel and proximate to one another as seen in Fig. 2A, and thus depending on the angle at which a blade was inserted into each slot 20 & 80, the cuts could intersect and thus be coplanar at their intersection point.).
Regarding Claim 12, Graser discloses an alignment feature (See examiner annotated Fig. 2A above) capable of guiding positioning of the osteotomy guide relative to a joint (The flattened side wall of the guide is capable of being grasped by a tool or hand for guiding and placing the guide with respect to a joint.).
Regarding Claim 13, Graser discloses wherein the joint is a metatarso cuneiform (MTC) joint of a foot (Figs. 6-7B, Col. 1, Lines 6-9 & Col. 3, Lines 7-52).
Regarding Claim 14, Graser discloses wherein the osteotomy guide is capable of cutting one or more bones of a first ray of a foot (Figs. 6-7B, Col. 1, Lines 6-9 & Col. 3, Lines 7-52).
Regarding Claim 15, Graser discloses wherein the osteotomy guide is configured for correction of hallux valgus (Figs. 6-7B, Col. 1, Lines 6-9 & Col. 3, Lines 7-52).
Regarding Claim 16 Graser discloses wherein the guide angle corresponds to an amount of angular correction of a first ray of a foot (Col. 6, Lines 42-56).
Regarding Claim 17, Graser discloses wherein the osteotomy guide is either a left guide configured for bone cutting of a left foot of a patient or a right guide configured for bone cutting of a right foot of a patient (The guide is capable of being used on a left or right foot, Col. 3, Lines 35-52 & Col. 12, Lines 14-36).
Regarding Claim 18, Graser discloses wherein the osteotomy guide is a universal guide having sufficient symmetry to be operable for bone cutting of either a left foot or a right foot of a patient (The guide is capable of being used on a left or right foot, Col. 3, Lines 35-52 & Col. 12, Lines 14-36).
Regarding Claim 19, Graser discloses wherein the osteotomy guide is operable for bone cutting of a left foot in a left configuration rotated 180 degrees relative to a right configuration in which the osteotomy guide is operable for bone cutting of a right foot (The guide is capable of being oriented and arranged so that it can be used on a left or right foot, Col. 3, Lines 35-52 & Col. 12, Lines 14-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graser (US Patent No. 5,843,085).
Regarding Claim 8, Graser discloses the claimed invention as stated above in claim 2, except wherein the at least one distal fixation hole includes two distal fixation holes aligned along the axis of the osteotomy guide. However, in a related embodiment depicted in Fig. 17A (Col. 11, Lines 15-36), a guide embodiment (410) having multiple cutting slots (30, 20), two distal fixation holes (60 & 415) and a proximal fixation hole (50) is shown, and Col. 11, Lines 15-36 discloses that a third bone pin hole (415) is located along the bisecting line 45 which is an imaginary line that runs between the fixation holes 50 & 60, and wherein a third bone pin is inserted through the third bone pin hole (415).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the guide of Graser to have a pair of distal fixation holes aligned along the axis with the proximal fixation hole as taught by Graser in order to provide the guide with an added means for fixing and/or aligning the guide with respect to a pin on the bone during a procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775